BELCHER, Commissioner.
The conviction is for aggravated assault; the punishment, one year in jail and a fine of $500.
The testimony of the state reveals that the appellant upon going to the home of the injured party, Tressie Jackson, told her that he did not like the way “Robert Jr. treats Bob”, and she replied: “Tell Robert Jr. about it.” At this time and from a distance of four or five feet, the appellant shot the injured party in the leg above the knee with a pistol, and a “slug” was removed from her leg at a hospital. The following morning, the appellant told an officer he had been involved in a shooting the night before.
The appellant did not testify or offer any evidence.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.